DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-18 directed to IgG nanoparticle compositions in the reply filed on 23 September 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Further acknowledgement is made of applicants election of the indirect linkage of IgG to the nanoparticle surface of Claims 6-9, and of applicants indication, during a conversation held 28 September 2021 with applicants representative Scott Goncher, that 1,3-propanediol represents a particular organic liquid having the Hansen Solubility Parameters recited by Claim 11.

Priority
The instant application is a Continuation of earlier application 15/442,604 filed 24 February 2017, which claims the benefit of Provisional US application 62/299,755 filed 25 February 2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional US application 62/299,755, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, nothing of the disclosure of the ‘755 application describes the instantly claimed combination of IgG and nanoparticles in a pharmaceutical composition.  The invention described by the instant claims appears to have first been disclosed by the ‘604 application, with the result being the instant application is afforded the effective filing date of 24 February 2017. 

Status of the Claims
Claims 1-20 are pending.
Claims 5, 19, and 20 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-4 and 6-18 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine (U.S. PGPub. 2018/0133343)(effective filing date 15 Nov 2016).
Applicant’s claims are directed to compositions combining immunoglobulin G (IgG) and nanoparticles with excipient or carriers.  Dependent Claims 2 and 3 specify that the composition is in the form of a liquid, such as specifically a nasal spray composition.  Claims 4-9 indicate that the IgG is bound to the nanoparticle through a particular type of linker.  Claim 10 indicates the composition is formulated to remain in contact with the nasal mucosa for a particular period of time.  Claims 11-13 and 15 require additional components to be included in the composition, 1,2-propanediol representing the organic liquid of Claim 11, any of a variety of categories of excipient s, such as emulsifiers, tonicity adjusters, and polyols.  Claim 14 indicates the composition should be isotonic to the nasal mucosa, and Claim 16 specifies a particular range of viscosity the composition is to possess.   Claims 17 and 18 specifying that the nanoparticulate IgG composition is a nasal spray isotonic to the nasal epithelia, and Claim 18 indicates that the composition “readily flows through a spray nozzle and forms a mist of suitable droplet size on shearing for deposition…on said nasal membrane.”  As applicants have broadly and generically recited each of these properties, the examiner considers any nasal spray composition described as 
Irvine describes nanoparticle-targeting agent-therapeutic agent compositions, and more specifically nanoparticles covalently linked to targeting moieties such as antibodies.  (Abs., [0004-05]).  Irvine describes the linkages as covalent bonds, specifically conjugates obtained by the use of covalent linking moieties.  [0006].   Irvine indicates that any bond-forming reactions or techniques can be used to obtain these conjugates, [0009; 0101-05], specifically directing the skilled artisan to prior art which provides guidance and exemplary covalent linking moieties including polyethylene glycols, which contain two carbon atoms and therefore address the limitations of Claim 7, employing binding moieties such as sulfide groups, addressing the limitations of Claim 9.  [0112].   The IgG of the instant claims is specifically recited as an exemplary antibody for covalent linkage to the nanoparticles described.  [0019; 0083; 0086].  Irvine indicates that the compositions can suitably be formulated as aqueous solutions addressing he carrier limitation of Claim 1 and 17 containing, among others surfactants addressing the “emulsifier” of Claim 12, for intranasal delivery.  [0147].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of IgG covalently bound via a two-carbon aliphatic chain containing a sulfide group to a nanoparticle formulated in an aqueous solution for nasal delivery, anticipation cannot be found. 
KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed components including IgG covalently bound via a two-carbon aliphatic chain containing a sulfide group to a nanoparticle formulated in an aqueous solution for nasal delivery from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-4, 6-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine as applied to claims 1-4, 6, 7, 12, and 13 above, and further in view of Praveen (U.S. PGPub. 2013/0315834).

Irvine does, however, direct the skilled artisan to the Praveen disclosure (Irvine, [0112]), which describes as alternative linkers suitable for covalently binding targeting moieties to nanoparticles linear hydrocarbon chains having 2-20 carbon atoms, a range overlapping and therefore rendering obvious that of the instant claims (See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”)) having, for example, diamine, dithiol, or dicarboxylate moieties.  (Praveen, [0056]).
It would have been prima facie obvious for a skilled artisan at the time of the instant invention to have utilized a linear hydrocarbon chains having 2-20 carbon atoms having, for example, diamine, dithiol, or dicarboxylate moieties as the linker of the conjugates of Irvine, because Irvine explicitly directs the skilled artisan to the Praveen disclosure to obtain alternative targeting agent linking moieties.

Claims 1-4, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine and Praveen as applied to claims 1-4, 6-9, 12, and 13 above, and further in view of Haslwanter (EP0666078).
Irvine and Praveen suggest IgG covalently bound via a linear hydrocarbon chains having 2-20 carbon atoms having, for example, diamine, dithiol, or dicarboxylate moieties as the linker to a nanoparticle formulated in an aqueous solution for nasal delivery, but does not suggest incorporating a polyol or formulating the composition to maintain a nasal residence time of at 
Haslwanter describes nasal spray formulations exhibiting increased nasal retention to enhance topical or systemic activity, and which increase miniaturization in the nasal cavity.  (Pg.2, L.25-36).  This is accomplished by combining, among others, water with defined amounts of water-soluble polymers such as polyvinyl pyrrolidone and polyethylene glycol, the latter of which the skilled artisan would understand represents a “polyol” per the limitations of Claim 15.  (Pg.2, L.43-47; Pg.3, L.27-28).  Propylene glycol, also a polyol, is included as a moisturizing agent.  (Pg.4, L:.20-23).  Haslwanter indicates that such formulations increase muco-cilial clearance times from the normal 8-10 minutes to 20-25 minutes, addressing the limitations of Claim 10.  (Pg.3, L.56-58).
It would have been prima facie obvious to have formulated the nasal spray compositions of Irvine and Praveen to maintain a nasal retention time of 20-25 minutes by the inclusion of polymeric components such as PVP, PEG, and propylene glycol.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Haslwanter indicates that formulating nasal sprays in such a manner serves to increase the topical or systemic activity of active agents contained therein, as well as increase comfort and reduce dryness such compositions may impose.

Claims 1-4, 6-10, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Praveen, and Haslwanter as applied to Claims 1-4, 6-10, 12, 13, and 15 Appasaheb (Pagar Swati Appasaheb, et al, A Review on Intranasal Drug Delivery System 3 J Adv. Pharm. Edu. Res. 333 (2013)).
Irvine, Praveen and Haslwanter suggest IgG covalently bound via a linear hydrocarbon chains having 2-20 carbon atoms having, for example, diamine, dithiol, or dicarboxylate moieties as the linker to a nanoparticle formulated in an aqueous solution for nasal delivery which is retained for  period of time of about 20-25 minutes by incorporation of polymers such as PVP and polyols including polyethylene glycol, but does not suggest making the composition isotonic to the nasal cavity.
This is addressed by the teachings of Appasaheb, which indicates that isotonic nasal spray formulations are preferred to insure the proper absorption and delivery of intranasal therapeutic agents.  (Pg.339).
It would have been prima facie obvious to have formulated the nasal spray compositions of Irvine, Praveen and Haslwanter isotonic to the nasal mucosa.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Appasaheb indicates that formulating nasal sprays in such a manner serves to ensure the proper absorption of active agents contained therein.

Claims 1-4, and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Praveen, Haslwanter, and Appasaheb as applied to Claims 1-4, 6-10, 12-15, 17, and 18 above, and further in view of Ochomogo (U.S. PGPub. 2011/0229516).
Irvine, Praveen, Haslwanter, and Appasaheb suggest IgG covalently bound via a linear hydrocarbon chains having 2-20 carbon atoms having, for example, diamine, dithiol, or dicarboxylate moieties as the linker to a nanoparticle formulated in an aqueous solution for nasal 
Ochomogo describes alternative nasal spray formulations for delivery of therapeutic active agents.  (Abs., [0002-08]).  Ochomogo indicates that the 1,3-propanediol which applicant indicated is an organic liquid addressing the Claim 11 Hansen Solubility Parameters has long been known to be useful as a nasal spray solvent for use in aqueous nasal spray compositions.  [0066].  Ochomogo prefers that the composition is of relatively low viscosity (less than about 30 centipoise) [0075], while also indicating shear-thinning polymers may be used to adjust the rheology of the composition ([0071]), and that viscosity adjustments serve to maintain the compositions in the nose without dripping.  [0026].  While not recited in the same units as the centistokes of the instant claims, Ochomogo establishes a starting point of desirable viscosity as well as a rationale the skilled artisan would use to optimize such a property through little more than routine experimentation, rendering the 1-1500 centistoke viscosity of Claim 16 either overlapped by the 30 or less centipoise of Ochomogo, or at the very least little more than the optimization of a result-effective variable.  See Peterson, supra; see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used 1,3-propanediol as a cosolvent in the nasal spray compositions suggested by the teachings of Irvine, Praveen, Haslwanter, and Appasaheb because 

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613